EXHIBIT 10.17

Amendment to Purchasing Agreement
Agreement Number: NTD-5086

Effective as of January 1, 2018, North Texas Division, Inc., d/b/a Medical City
Healthcare having its principal place of business at 6565 North MacArthur Blvd.,
Suite 350, Irving, TX 75039 (hereinafter referred to as “Division/Facility”),
and CPM Medical, (hereinafter referred to as “Seller” or “Vendor”), having its
principal place of business at 1565 N. Central Expressway, Suite 200,
Richardson, TX 75080, hereby agree to amend their Purchasing Agreement dated
June 1, 2015 for Biologics (the “Agreement”), as follows:

 

1.

Definitions. The capitalized terms in this Amendment shall have the meaning
designated in the Agreement unless otherwise expressly provided herein.

 

2.

Term. The term of the Agreement shall be extended to December 31, 2018.

 

3.

Products and Pricing. The current Exhibit A to the Agreement shall be replaced
with replacement Exhibit A attached hereto and dated January 1, 2018.

 

4.

Facility List. The current Exhibit E to the Agreement shall be replaced with
replacement Exhibit E attached hereto and dated January 1, 2018.

 

5.

Except as expressly amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereby indicate their agreement to the terms of
this Amendment by the signatures of their authorized representatives.

Division/Facility

 

Vendor

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

M. Wayne Martin

 

Name:

Bill McLaughlin

 

 

 

 

 

Title:

Division CFO

 

Title:

Chief Financial Officer

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

Vendor Federal Tax ID Number:  

 

 




 

--------------------------------------------------------------------------------

 

Exhibit A

Division: North Texas Division, Inc. d/b/a Medical City Healthcare
Vendor: CPM Medical
Date: January 1, 2018

Products/Services with Pricing

Part Number

Part Description

HCA 2018 Unit Price

MAR01

BMA and Stem Cell Separator

$1,400.00

AMS310

PRP Centrifuge and Cell Separator

$350.00

EBF1-100X25-10

Bi-Ostetic Granules in Collagen Matrix (HA-TCP) l0cc - 1 Strip (100mm x 25mm x
4mm)

$1,130.00

EBF2-50X10-05

Bi-Ostetic Granules in Collagen Matrix (HA-TCP) 5cc - 2 Strips (50mm x 10mm x
5mml

$665.00

EBF1-100x25x10

EvoGraft Synthetic Strip 10cc

$1,130.00

EBF1-100x25x15

EvoGraft Synthetic Strip 15cc

$1,396.00

EBF2-50X10-05

Bi-Ostetic Granules in Galleon Matrix (HA-TCP) 5cc - 2 Strips (50mm x 10mm x
5mm}

$665.00

EV73008

EvoSponge 8mm

$106.00

EV73010

EvoSponge 10mm

$231.00

EV73012

EvoSponge 12mm

$369.00

EV73014

EvoSponge 14mm

$489.00

EV73016

EvoSponge 16mm

$489.00

APS-5230

AmnioFix Amniotic Membrane Allograft 2cm x 3cm

$807.00

APS-5440

AmnioFix Amniotic Membrane Allograft 4cm x 4cm

$1,330.00

AAS-5330

AmnioFix Amniotic Membrane Allograft 3cm x 3cm

$973.00

AAS-5460

AmnioFix Amniotic Membrane Allograft 4cm x 6cm

$1,710.00

AAS-5660

AmnioFix Amniotic Membrane Allograft 6cm a 6cm

$2,180.00

AI-5050

Amniotic Membrane Tissue, Micronized 0.5m1

$688.00

AI-512

Amniotic Membrane Tissue, Micronized 1.25m1

$945.00

AI-5200

Amniotic Membrane Tissue, Micronized 2.0m1

$1,895.00

IN-5220

AmnioFix Nerve Wrap Amniotic Membrane Allograft 2cm x 2cm

$798.00

TN-5240

AmnioFix Nerve Wrap Amniotic Membrane Allograft 2cm a 4cm

$1,377.00

TN-5360

AmnioFix Nerve Wrap Amniotic Membrane Allograft 3cm x 6cm

$2,090.00

TN-5460

AmnioFix Nerve Wrap Amniotic Membrane Allograft 4cm x 6cm

$2,406.00

VX-EP5

DBM Plus Crunch 5cc

$ 475.00

VX-EP10

DBM Plus Crunch 10cc

$807.00

VX-EP3

DBM Plus Crunch 3cc

$285.00

VX-EP1

DBM Plus Crunch 1cc

$95.00

VCA-025000

Viagraft 2-5cc

$845.00

VCA-050000

Viagraft 5cc

$1,558.00

VCA-100000

Viagraft 10cc

$2,707.00

VCAFM-025000

Via Form M 2.5cc

$845.00

VCAFM-050000

Via Form M 5.0cc

$1,558.00

VCAFM-100000

Via Form-M 10.0ce

$2,707.00

ALL-0025

Allogen .25m1

$475.00

ALL-0050

ALLogen .5m1

$688.00

ALL-0100

ALLogen 1.0m1

$807.00

ALL-0200

ALLogen 2.0m1

$1,895.00

FCO 002500

FenFlex 15mm x 25mm

$356.00

FCO 005000

FenFlex 15mm x 50mm

$712.00

FCO 010000

FenFlex 15mm x 100mm

$1,211.00

FCO 015000

FenFlex 15mm x 150mm

$1,496.00

2106

Evans Wedge 6mm

$921.00

2108

Evans Wedge 8mm

$921.00

2110

Evans Wedge 10mm

$921.00

2112

Evans Wedge 12mm

$921.00

2

 

--------------------------------------------------------------------------------

 

2205

Cotton Wedge 5mm

$746.00

2206

Cotton Wedge 6mm

$746.00

2207

Cotton Wedge 7mm

$746.00

2208

Cotton Wedge 8mm

$746.00

0779

Osteotomy Wedge

$931.00

3039

Cancellous Morselized 05cc (1-4mm) Metis Macro Particulate

$52.00

1404

Canncellous Crushed 15cc (2-10)

$156.00

VX-2850

Vega Cancellous Sponges 50mmx24mmx05mm

$1,068.00

VX-2857

Vega Cancellous Sponges SOmmx2Ommx07mm

$1,496.00

VX-3116

Vega Cancellous Sponges 12mmx12mmx12mm

$369.00

VX-2814

Vega Cancellous Sponges 14mmal4mmx14mm

$588.00

CAS010100

Cygnus Solotm Amnion Patch, lxlcm

$185.00

CAS020200

Cygnus Solotm Amnion Patch, 2x2cm

$660.00

CAS020300

Cygnus Solotm Amnion Single Layer Patch, 2x3cm, Thin

$807.00

CAS030300

Cygnus Solotm Amnion Single Layer Patch, 3x3cm, Thin

$973.00

CAS040400

Cygnus Solotm Amnion Single Layer Patch, 4x4cm, Thin

$1,330.00

CAS040600

Cygnus Solotm Amnion Single Layer Patch, 4x6cm, Thin

$1,710.00

CAS0401300

Cygnus Solotm Amnion Single Layer Patch, 4x8cm, Thin

$1,976.00

CAS070700

Cygnus Solotm Amnion Single Layer Patch, 7x7cm, Thin

$2,755.00

CAS101000

Cygnus Solotm Amnion Single Layer Patch, 10x10cm, Thin

$4,275.00

CAS121200

Cygnus Solotm Amnion Single Layer Patch, 12x12cm, Thin

$5,700.00

CAS021200

Cygnus Solotm Amnion Single Layer Patch, 2x12cm, Thin

$1,710.00

CAP010100

Cygnustm Matrix Amnion Multi-Layer Patch, lxlcm, Medium

$185.00

CAP020200

Cygnustm Matrix Amnion Multi-Layer Patch, 2x2cm, Medium

$660.00

CAP020300

Cygnustm Matrix Amnion Multi-Layer Patch, 2x3cm, Medium

$807.00

CAP040400

Cygnustm Matrix Amnion Multi-Layer Patch, 4x4cm, Medium

$1,330.00

CAP040600

Cygnustm Matrix Amnion Multi-Layer Patch, 4x6cm, Medium

$1,710.00

CAP040800

Cygnustm Matrix Amnion Multi-Layer Patch, 4x8cm, Medium

$1,976.00

CAM020200

CYGNUStm MAX Umbilical Cord Patch 2x2, Thick

$660 00

CAM020300

CYGNUStm MAX Umbilical Cord Patch 2x3, Thick

$807.00

CAM030300

CYGNUStm MAX Umbilical Cord Patch 3x3, Thick

$973.00

CAM030400

CYGNUStm MAX Umbilical Card Patch 3x4, Thick

$1,135.00

CAM030600

CYGNUStm MAX Umbilical Cord Patch 3x6, Thick

$1,420.00

CAM030800

CYGNUStm MAX Umbilical Cord Patch 3x8, Thick

$1,710.00

BF-01002

Small BioDFactor Viable Tissue Matrix (.25ml)

$475.00

BF-010050

Medium BioDFactor Viable Tissue Matrix (.5m1)

$688.00

BF-01012

Large BioDFactor Viable Tissue Matrix (1mI)

$807.00

BF-010200

X-Large BioDFactor Viable Tissue Matrix (2m1)

$1,895.00

020300HD

2 cm x 3 cm Decullularized Dermal Allograft

$769.00

030400HD

3 cm x 4 cm Decullularized Dermal Allograft

$1,092.00

040600HD

4 cm x 6 cm Decullularized Dermal Allograft

$1,895.00

0851-1060

Aspiration Kit (BMA Kit)

$0.01

8-4358

Processing Kit (BMA Kit)

$1,329.99

 

 

 

3

 

--------------------------------------------------------------------------------

 

Exhibit E

Division: North Texas Division, Inc. d/b/a Medical City Healthcare
Vendor: CPM Medical
Date: January 1, 2018

List of Facilities

Facility d/b/a

Address

City

State

Zip

Medical City Lewisville

500 West MainStreet

Lewisville

TX

75057-3629

Medical City ER Lewisville, a department of Medical City Lewisville

4351 Long Prairie Rd

Flower Mound

TX

75028-1751

Medical City Denton

3535 South 1-35 East

Denton

IX

76210-6850

Medical City Dallas

7777 Forest Lane

Dallas

TX

75230-2571

Medical City ER Park Cities, a department of Medical City Dallas

5974 W Northwest Hwy

Dallas

TX

75225-3202

Medical City McKinney

4500 Medical Center Dr.

McKinney

TX

75069-1650

Medical City ER Stonebridge, a department of Medical City McKinney

8995 W. University Dr.

McKinney

TX

75071-1017

Medical City Plano

3901 West 15th Street

Plano

TX

75075-7738

Medical City ER Plano, a department of Medical City Plano

3670 State Hwy 121

Plano

TX

75025-5200

Medical City Fort Worth

900 Eighth Avenue

Ft. Worth

TX

76104-3902

Medical City ER Burleson, a department of Medical City Fort Worth

300 SE John Jones Rd

Burleson

TX

76028-6336

Medical City Arlington

3301 Matlock Road

Arlington

TX

76015-2908

Medical City ER Grand Prairie, a department of Medical City Arlington

5203 Lake Ridge Parkway

Grand Prairie

TX

75052-3006

Medical City North Hills

4401 Booth Calloway Rd.

N. Richland Hills

TX

76180-7371

Medical City Las Colinas

6800 North MacArthur Blvd

Irving

TX

75039-2442

Medical City Frisco, a Medical City Plano Facility

5500 Frisco Square Blvd

Frisco

TX

75034-3305

Medical City Alliance

3101 N. Tarrant Pkwy

Ft. Worth

TX

76177-8601

Medical City ER Saginaw, a department of Medical City Alliance

727 W Bailey Boswell Rd

Saginaw

TX

76179

Medical City Green Oaks Hospital

7808 Clodus Field Drive

Dallas

TX

75251-2206

Medical City Weatherford

713 E. Anderson St.

Weatherford

TX

76086

 

 